ROBB, Associate Justice.
This is an application for a writ of prohibition to a judge‘of the municipal court of the District of Columbia, to prohibit the enforcement by him of a decision of the Rent Commission, pending an appeal to this court from that decision.
Annie Gardner, as the bona fide owner of premises No. 614 R Street, N. W., this city, duly served notice upon her tenant, Chester A. Porter, that she necessarily required the premises for her personal use and occupancy, and that of her family and dependents. The tenant challenging her right to possession, the owner invoked the jurisdiction of the Rent Commission, and, the Commission deciding in favor of the owner, the tenant duly noted an appeal to this court, and filed a supersedeas bond approved by the Commission. Thereafter the owner commenced possessory proceedings in the municipal court, but the tenant, challenging the jurisdiction of that court, pending his appeal to this court from the decision of the Rent Commission, petitioned for this writ of prohibition.
[1] The “District of Columbia Rent Raw” of October 22, 1919 (41 Stat. 297), as amended by the Act of August 24, 1921, empowers the Rent Commission, upon complaint or its own initiative, to fix rents for certain classes of property within this District. Section 107 of the act provides that “a determination of the Commission fixing a fair and reasonable rent or charge made in a proceeding begun by-complaint shall be effective from the date of the filing of the complaint,” and that the difference between the amount of rent and charges paid for the period between the filing of the complaint and the determination of the Commission “may be added to or subtracted from, as the case demands, future rent payments, or after the final decision of an appeal from the Commission’s determination may be sued for and recovered in an action in the municipal court of the District of Columbia.” Section 108 provides for appeals to this court. In section 109 it is provided that “the rights of the tenant under this title shall be subject to the limitation that the bona fide owner of any rental property, apartment, or hotel shall have the right to possession thereof for actual and bona fide occupancy by himself, or his wife, children, or dependents,” etc., and that, if there is a dispute between the owner and tenant as to the owner’s light to possession, the matters' in dispute shall be determined by the Commission. Section 110 provides as follows:
“Pending the final decision on appeal from a determination of the Commission, the Commission’s determination shall be in full -force and effect and the appeal shall not operate as a supersedeas or in any manner stay or postpone ¡he enforcement of the determination appealed from. Immediately upon the entry of a final decision on the appeal the Commission shall, if necessary, modify its determination in order to make it conform to such decision. The ‘difference, if any, between the amount of rent and charges paid for the period *558from the date of the filing, by the Commission of the determination appealed from and the amount that would have been payable for such period under the determination as modified in accordance with the final decision on appeal may be added to or allowed on account of, as the case demands, future rent payments or may be sued for and recovered in an action in the municipal court in the District of Columbia.”
The primary object of Congress in the enactment of this law was the regulation of rents. As said by the Supreme Court in Block v. Hirsh (April 18, 1921), 256 U. S. 135, 41 Sup. Ct. 458, 65 L. Ed.-:
“While the act is in force there is little to decide, except whether the rent allowed is reasonable, and upon that question the courts are given the last word.”
The provision as to the right of certain owners to possession is secondary and incidental to the main purpose of the act. Counsel for respondent in effect contend that the sentence in section 110 should be given a literal interpretation, without reference to other and, as we view them, controlling provisions of that and other sections of the act. Under well-recognized canons of construction, the act must be read as a complete and harmonious whole, to the end that each of its material provisions may be given the force and effect intended by Congress. In the first place, it is expressly provided that final decisions of the Commission shall be reviewable by this court, and it must be assumed that in making this provision Congress intended the judgments of this court to be effective. Yet, under the contention of counsel for respondent, the tenant, pending an appeal to this court on the question of the landlord’s right to possession, may be proceeded against as indicated in the municipal court and dispossessed; our jurisdiction thereby being rendered futile and abortive. Obviously such an interpretation .should not be placed upon the act, unless its provisions plainly compel it. Not only do we find nothing in the act compelling such a reductio ad absurdum, but, on the contrary, we find many provisions inconsistent therewith. Turning now to section >107, it may be noted that there is a provision deferring the right to bring suit in the municipal court, for the" difference between the amount of rent paid for the period from the filing of the complaint to the date of the Commission’s determination of the fair rent that should have been payable, until “after the final decision of an appeal from the Commission’s determination.” This provision is significant. In section 110, after the provision upon which counsel for respondent rely, it is made the duty of the Commission, immediately upon the entry of a final decision on the appeal to this court, to modify its determination to conform to our decision. Then follows the significant provision that the difference, if any, “between the amount of rent and charges” paid “and the amount that would have been payable” under the determination as modified, may be added to or allowed on account of future rent payments, “or may be sued for and recovered in an action in the municipal court in the District of Columbia.” These provisions indicate, if they indicate anything, that the jurisdiction of the municipal court, which was to be invoked in this class of cases-merely, for the purpose of executing final judgments, was to be sus^ *559pended until this court had finally determined the issues brought here. In other words, while that court is clothed with jurisdiction of the general subject-matter, it has no right or power to proceed in appealed cases until after the termination of the appeals. The provision in the first part of section 110 that an, appeal shad not: operate as a supersedeas was Intended to cover, and therefore must be restricted to, determinations of the Commission as to fair rents, in connection with which it evidently was the view of Congress that no substantial injustice could result from a denial of a supersedeas. Nevertheless Congress was careful, even in such cases, to suspend jurisdiction in the municipal court until after final judgment in this court on appeal. Moreover, inasmuch as Congress, in the enactment of this law, has contemplated the protection of tenants, as indicated by the Su* preme Court in the Bloek-Hirsh Case, an intent is not to be presumed to provide for appeals to this court in this class of cases, and, at the same time, to render such appeals abortive by clothing the municipal court with power to execute the decisions of the Rent Commission pending those appeals.
Reading the act as a whole, we are of the view, and therefore rule, that, pending final decision on appeals to this court from determinations of the Rent Commission as to questions of fair rent, there may be no supersedeas, but that, pending appeals to 1his court from determinations of the Commission involving the right of possession, supersedeas may be had under the rules of this court.
[2] It thus appears that the municipal court, by prematurely assuming* jurisdiction, is acting beyond its power, and that, if allowed to proceed, it in effect will oust this court of jurisdiction. The power of this court, in aid of its jurisdiction, to issue the writ of prohibition, designed to keep inferior courts within the limits and bounds prescribed to them by law and issued in the exercise of sound judicial discretion according to particular circumstances, is established. In re MacFarland, 30 App. D. C. 365. It plainly appearing that the municipal court is proceeding beyond the limits and bounds prescribed, the writ should not be withheld merely because this court, in the exercise of its discretion, might grant a writ of error to the municipal court after an unnecessary proceeding there. That court having prematurely and mistakenly assumed jurisdiction in this case, it is to be presumed that it will do so in similar cases; the result being that, before a determination of the question in this court through writ of error to that court, many other tenants might be subjected to the same unnecessary trouble and expense through possessory proceedings in the municipal court. The circumstances, in our view, plainly require the issuance of the writ here.
In Deffer v. Kimball, 7 App. D. C. 499, alluded to by counsel for respondent, the relators, alter a trial in the police court, where “they took their chances of acquittal on the facts of the case, and were con ■ victed,” the writ was withheld. The difference between that case and this is too plain to require further comment. In Holmead v. Barnard, 29 App. D. C. 431, it was not clearly shown that the court below was *560exceeding its jurisdiction, and, moreover, it did appear that the petitioner had a more beneficial remedy by way of appeal. In re Dahlgren, 30 App. D. C. 588, there were no circumstances from which this court could say that the remedy by appeal, which was open to complainant, was inadequate.
The writ of prohibition will issue as prayed.
Application granted.